Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 1 of 9

 

THE CHANGE WITHIN
MS. REYES, MSW, CASE MANAGER
FACILITATOR

ESSEX COUNTY CORRECTIONAL
FACILITY

SOCIAL SERVICES DEPARTMENT

 

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 2 of 9

What is The Change Within?

Purpose:

“The Change Within” is an 8-week, | hour interactive psychoeducational group for
the residence of Essex County Correctional Facility. The group treatment mode!
based on the transtheoretical model of behavior change (TTM). TTM is based on
research that found five characteristics common to all types of successful change in
all types of circumstance. The five distinct “Stage of Change.” Participants will
engage in discussion on the Stage of Change, forgiveness, love, the need for
change, loss and unwanted aloneness and loneliness. In addition the group will

engage in activities.

Program Topics:

Week |: The Stages of Change
Week 2: Why Change

Week 3: Ways to Communicate
Week 4: Forgiveness

Week 5: Loneliness vs. Aloneness
Week 6: Creating an Obituary
Week 7: Funeral Arrangements
Week 8; Program Review

Week 9; Graduation (Note: Group Participants will be furnished with a

certificate of completion during graduation.)

ft

 

 

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 3 of 9

What is Criminal Thinking?

An Essex County Correctional Facility approved Cognitive Behavioral Therapy 10-week session
group for the incarcerated population which will be essential to assist participants to identify
criminal behavior,

Program Goals:
* Increase basic principles and practice of the corrective thinking approach to the
criminal thinking change process.
* Focus on common thinking errors,
* Focus on how actions have victimized others,

* Address, concentrate and work on personal issues and problems,

Criminai Thinking Program Topics
Week |: The Closed Channel

Week 2: Reflection of Self-Disgust
Week 3: Victim Position

Week 4: | Cant So 1 Won't

Week 3: The Solitary Confinement of Responsibility
Week 6; Ownership Attitude

Week 7: Fear Factor

Week 8; Unique and Superior

Week 9: The Power of Control

Week 10; Review of Group Sessions

Week 11: Gniduation

i)

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 4 of 9

 

The Change Within - Policies, Rules and Procedures

While enrolled in The Change Within, ail participants are asked to comply with the already existing rules of the Essex County
Department of Corrections, as weil as, the Program rules. In order to maintain a safe environment.

NDS WOM Pp

Be respectful to other participants, our college mentors, teachers and staff members.

Foliow all the directions the first time they are given.

Stay in assigned area.

You are only allowed to leave assigned area with an ECCF Officer escort.

Keep hand, feet, inappropriate comments and object to yourself.

Use respectful language at all time.

Bring your class materials/supply and all assigned work to the classroom every day. You will not be allowed to return to your
unit for wark/books that you forgot.

Program Discipline Policy

As with any other zero-tolerance policy, there will be consequences for the following types of misconduct:

1.
2.

3.

un

“

PWN Pe

Failure to follow rules, policies and procedure of the The Change Within.

General misconduct, including joud of boisterous behavior that tends to disturb other participants, and includes running in the
classroom, listening to electronic devices, minor defacement of property and pushing or shoving others.

A Participant's persistent refusal to follow the instructions of Program Staff, Program Administrators, or any program
employee. This shall also include a Participant’s refusal or failure to properly identify oneself on request,

Use of obscene, vulgar, profane, disrespectful, demeaning or threatening words and/or actions or gesture directed to or in the
presence of any Paricipant or Program Employee.

Mutual physical confrontations between participant (fighting).

Passsesion and/or use of any tobacco or drug related items or “look a like” Items — this may include cigarettes, chewing
tobacco and other tobacco-related products: lighters, alcoholic substances, drug-consumption devices and any substance
suspected of being a “drug”.

A behavior that may result in physical or mental abuse to one’s self.

Committing an act of indecent exposure in the presence of any other Participant, Staff Member or Guest Speaker(s).

Disciplinary Actions

Verbal reprimand
Special assignments or removal from classroom
Program staff/participant behavioral contract
Termination from the Program:
a. First Offense — Verbal Warning
b. Second Offense — Formal Write-Up
c. Third Offense —Staff/Participant conference to determine continued enrollment in the program
Permanent withdrawal of Program privileges — includes non-academic activities taking place (i.e. games, recreation, computer
lab, visitation, commissary, family reunification, etc.)
Immediate notification of authorities if appropriate

Attendance Policy

Participants enrolled in the program are strongly encouraged to attend group on a weekly basis until completion of program (date
outlined in the program's syltabus). At the end of the program, participants will receive a certificate of completion, When a participant

Program, Rules & Procedures: Revised 4/07/2021

 

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 5of9

misses 2 group, he/she is expected to contact their group facilitator to make-up missed assignment(s). f-a participant misses two
unexcused absences (not including legal call, court or medical reasons), he/she will be terminated from program at any time.

**Note; The Program Staffis responsible for utilizing difference interve iques
ntion techniques befo:
Director/Administration, re a Participant is referred to the Program

nimeirnn VICTOR Nerja ye
— ime Ler Huo

st enter Smee cde LBA)

 

Program, Rules & Procedures: Revised 4/07/2021

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 6 of 9

 

CRIMINAL THINKING
MS. REYES, MSW, CASE MANAGER
FACILITATOR

ESSEX COUNTY CORRECTIONAL
FACILITY

SOCIAL SERVICES DEAPARMENT

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 7 of 9

What is Criminal Thinking?

An Essex County Correctional Facility approved Cognitive Behavioral Therapy 10-week session
group for the incarcerated population which will be essential to assist participants to identify
criminal behavior.

Program Goals:

Increase basic principles and practice of the corrective thinking approach to the
criminal thinking change process.

Focus on common thinking errors.

Focus on how actions have victimized others,

Address, concentrate and work on personal issues and problems,

Criminal Thinking Program Topics
Week |: The Closed Channel!
Week 2: Reflection of Self-Disgust

Week 3: Victim Position

Week 4: | Cant So T Won't

Week 5: The Solitary Confinement of Responsibility
Week 6; Ownership Attitude

Week 7: Fear Factor

Week 8; Unique and Superior

Week 9: The Power of Control
Week 10: Review of Group Sessions
Week 11; Graduation

ed

 

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 8 of 9

 

Criminal Thinking - Policies, Rules and Procedures

While enrolted in Criminal Thinking, ail participants are asked to comply with the already existing rules of the Essex County Department
of Corrections, as weil as, the Program rules. In order to maintain a safe environment.

1,

ee

8e respectful to other participants, our college mentors, teachers and staff members,

Follow all the directions the first time they are given

Stay in assigned arez,

You are only allowed to leave assigned area with an ECCF Officer eérort.

Keep hand, feet, inappropriate comments and object to yourself.

Use respectful language at all time.

Bring your class materiais/supply and all assigned work to the classroom every day, You will not be allowed to return to your
unit for work/books that you forgot.

Program Discipline Policy

As with any other zero-tolerance policy, there will be consequences for the following types of misconduct:

L
2.

3.

HH

Pw Nip

Failure to follow ruies, policies and procedure of the Criminal Thinking.

General misconduct, including loud of boisterous behavior that tends to disturb other participants, and includes running in the
classroom, listening to electronic devices, minor defacement of property and pushing or shoving others,

A Participant's persistent refusal to follow the instructions of Program Staff, Program Administrators, or any program
employee. This shall atso include a Participant's refusal or failure ta properly identify oneself on request.

Use of obscene, vulgar, profane, disrespectful, demeaning or threatening words and/or actions or gesture directed to of in the
presence of any Paricipant or Program Employee.

Mutual physical confrontations between participant (fighting),

Posssesion and/or use of any tobacco or drug related items or “look alike” items — this may include cigarettes, chewing
tobacco and other tobacco-related products: lighters, alcoholic substances, drug-consumption devices and any substance
suspected of being a “drug”.

A behavior that may result in physical or mental abuse to one’s self.

Committing an act of indecent exposure in the presence of any other Participant, Staff Member or Guest Speaker(s),

Disciplinary Actions

Verbal reprimand
Special assignments or removal from classroom
Program staff/participant behavioral contract
Termination from the Program:
@. First Offense — Verbal Warning
b. Second Offense —Formai Write-Up
c. Third Offense ~ Staff/Participant conference to determine continued enroliment in the program
Permanent withdrawal of Program privileges - includes non-academic activities taking place (i.e. games, recreation, computer
lab, visitation, commissary, family reunification, etc.)
immediate notification of authorities if appropriate

Attendance Policy

Participants enrolled in the program are strongly encouraged to attend group on a weekly basis until completion of program {date
outlined in the program’s syliabus). At the end of the program, participants will receive a certificate of completion. When a participant

Program, Rules & Procedures: Revised 4/07/2021

 

 
Case 1:19-cr-00091-DLC Document 107-4 Filed 09/16/21 Page 9 of 9

misses a group, he/she |s expected to contact their group facilitator to make-up missed assignment(s). if 2 participant misses two
unexcused absences (not including /egal call, court or medical reasons), he/she will be terminated from program at any time.

**Note: The Program Staff is responsible for utilizing difference intervention techniques before a Participant is referred to the Program

Director/Administration,
rescence WIETO12 phe S_ Participant signature: il pn keog ogy
40, (DSW Date: ¢ i Je f Ke”

Staff Member Signature & Credentials: Uyyo 7

 
  
  

Program, Rules & Procedures: Revised 4/07/2021

 

 
